DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed with the RCE submitted on 12/20/2021. In the current amendments, claims 1, 2, 4, 7, 13, 14, 16, and 17 are amended. Claims 1-20 are pending and have been examined.
In response to amendments and remarks filed on 12/20/2021, the 35 U.S.C. 101 rejection to claims 1-6, 16, and 18-20 and the 35 U.S.C. 103 rejection to claims 16-17 made in the previous Office Action have been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, which include the following:
Claim 1:
a step for generating user embeddings for the plurality of users
Upon a review of the Specification, claim limitation “a step for generating user embeddings for the plurality of users” in claim 1 has been interpreted as covering the following act(s) described in Specification [0080]: “training an interaction-to-vector neural network to generate user embeddings based on training data”. Dependent claims 2-6 include the same limitation and have been given the same interpretation as claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the interaction types" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the interaction types" has been interpreted as "

Claim 7 recites the limitation "the interaction types" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the interaction types" has been interpreted as "
Claim 16 recites the limitation "the interaction type groups" in 17.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the interaction type groups" has been interpreted as "a plurality of interaction type groups".
Each of dependent claims 3, 4, 8-15, and 17-20 is rejected based on the same rationale as the claim from which it depends.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-9 and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a non-transitory computer-readable medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis:
determine, for each of the plurality of interactions, an interaction type, and an interaction timestamp;
generate organized user interaction data that organizes the user interaction data into a hierarchy structure by:
grouping the user interaction data into content item groups based on content item;
grouping the user interaction data in each content item group by the interaction types;
sorting the user interaction data in each interaction type group within each content item group by the interaction timestamp
generate user embeddings for each of the plurality of users from the organized user interaction data
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language.  In particular, the above limitations in the context of this claim encompass determine, for each of the plurality of interactions, an interaction type, and an interaction timestamp (determining data corresponds to evaluation); generate organized user interaction data that organizes the user interaction data into a hierarchy structure by (corresponds to evaluation of data with assistance of pen and paper); grouping the user interaction data into content item groups based on content item (grouping data corresponds to evaluation of data with assistance of pen and paper); grouping the user interaction data in each content item group by the interaction types (grouping data corresponds to evaluation of data with assistance of pen and paper); sorting the user interaction data in each interaction type group within each content item group by the interaction timestamp (sorting data corresponds to evaluation of data with assistance of pen and paper); generate user embeddings for each of the plurality of users from the organized user interaction data (corresponds to evaluation and judgment with assistance of pen and 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “utilizing an interaction-to-vector neural network that converts the organized user interaction data comprising heterogeneous user interaction data to homogenous embedding representations” amounts to mere instructions to “utilize”, or use, an interaction-to-vector neural network that can convert data to embedding representations to implement the abstract idea of generating user embeddings. Mere instructions to apply an exception do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Furthermore, the recitation of “receive user interaction data comprising indications of a plurality of users performing a plurality of interactions with a plurality of content items” amounts to mere data gathering, which is an insignificant extra-solution activity that does not integrate a judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the 
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a non-transitory computer-readable medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Please see analysis in claim 7.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the recitation of “utilizing an interaction-to-vector neural network that converts the organized user interaction data comprising heterogeneous user interaction data to homogenous embedding representations” amounts to mere instructions to “utilize”, or use, an interaction-to-vector neural network that can convert data to embedding representations to implement the abstract idea of generating user embeddings. In addition, the additional elements of “wherein the interaction-to-vector neural network comprises: an input layer comprising a vector that includes entries corresponding to each user of the plurality of users; a hidden layer comprising a hidden vector that includes latent features corresponding to a plurality of embeddings; an output layer that classifies a probability that a target user of the plurality of users corresponds to an input user of the plurality of users; a first weighted matrix between the input layer and the hidden layer comprising a first set of weights; and a second weighted matrix between the hidden layer and the output layer comprising a second set of weights” provide further description of the “interaction-to-vector neural network” that is being utilized to implement the abstract idea of generating user embeddings, therefore these elements are considered mere instructions to apply an exception. Mere instructions to apply an exception do not amount to significantly more. See MPEP 2106.05(f). Furthermore, the recitation of “receive user interaction data comprising indications of a plurality of users performing a plurality of 
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a non-transitory computer-readable medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Please see analysis in claim 8.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “utilizing an interaction-to-vector neural network that converts the organized user interaction data comprising heterogeneous user interaction data to homogenous embedding representations” amounts to mere instructions to “utilize”, or use, an interaction-to-vector neural network that can convert data to embedding representations to implement 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the recitation of “utilizing an interaction-to-


Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a non-transitory computer-readable medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the user embeddings for each of the plurality of users comprise the first weighted matrix, the second weighted matrix, or a combination of the first weighted matrix and the second weighted matrix
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass generating user embeddings wherein the user embeddings for each of the plurality of users comprise the first weighted matrix, the second weighted matrix, or a combination of the first weighted matrix and the second weighted matrix (generating matrices correspond to evaluation with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components 
Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a non-transitory computer-readable medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Please see analysis in claim 8.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “utilizing an interaction-to-vector neural network that converts the organized user interaction data comprising heterogeneous user interaction data to homogenous embedding representations” amounts to mere instructions to “utilize”, or use, an interaction-to-vector neural network that can convert data to embedding representations to implement the abstract idea of generating user embeddings. In addition, the additional elements of “wherein the interaction-to-vector neural network comprises: an input layer comprising a vector that includes entries corresponding to each user of the plurality of users; a hidden layer comprising a hidden vector that includes latent features corresponding to a plurality of embeddings; an output layer that classifies a probability that a target user of the plurality of users corresponds to an input user of the plurality of users; a first weighted matrix between the input layer and the hidden layer comprising a first set of 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the recitation of “utilizing an interaction-to-vector neural network that converts the organized user interaction data comprising heterogeneous user interaction data to homogenous embedding representations” amounts to mere instructions to “utilize”, or use, an interaction-to-vector neural network that can convert data to embedding representations to implement the abstract idea of generating user embeddings. In addition, the additional elements of “wherein the interaction-to-vector neural network comprises: an input layer comprising a vector that 
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a non-transitory computer-readable medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis:
generate the organized user interaction data into the hierarchy structure by ordering the user interaction data in each interaction type pairing within each content item group temporally based on the interaction timestamp
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language.  In particular, the above limitations in the context of this claim encompass generate the organized user interaction data into the hierarchy structure by ordering the user interaction data in each interaction type pairing within each content item group temporally based on the interaction timestamp (generating organized data based on ordering the data corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “utilizing an interaction-to-vector neural network that converts the organized user interaction data comprising heterogeneous user interaction data to homogenous embedding representations” amounts to mere instructions to “utilize”, or use, an interaction-to-vector neural network that can convert data to embedding representations to implement the abstract idea of generating user embeddings. Mere instructions to apply an exception do not 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the recitation of “utilizing an interaction-to-vector neural network that converts the organized user interaction data comprising heterogeneous user interaction data to homogenous embedding representations” amounts to mere instructions to “utilize”, or use, an interaction-to-vector neural network that can convert data to embedding representations to implement the abstract idea of generating user embeddings. Mere instructions to apply an exception do not amount to significantly more. See MPEP 2106.05(f). Furthermore, the recitation of “receive user interaction data comprising indications of a plurality of users performing a plurality of interactions with a plurality of content items” amounts to an insignificant extra-solution activity that is considered well-understood, routine, and conventional (see MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution 
Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a non-transitory computer-readable medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generate the organized user interaction data into the hierarchy structure by: identifying user identifiers associated with the plurality of users from the organized user interaction data; 
extracting the user identifiers from the organized user interaction data while maintaining ordering of the user identifiers
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language.  In particular, the above limitations in the context of this claim encompass generate the organized user interaction data into the hierarchy structure by: identifying user identifiers associated with the plurality of users from the organized user interaction data (generating organized data by identifying user identifiers corresponds to evaluation and judgment with assistance of pen and paper); extracting the user identifiers from the organized user interaction data while maintaining ordering of the user identifiers (extracting user identifiers while maintaining ordering corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the recitation of “utilizing an interaction-to-

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 2020/0005196 A1) in view of Sandler et al. (US 11,004,135 B1).
Regarding Claim 1,
Cai et al. teaches In a digital medium environment for tracking user interactions with content items, a computer-implemented method for generating user embedding representations, comprising (pg. 5 [0045]: “content interaction data 324 may indicate, for each user and content type, a history of interaction based on whether the user has clicked on the particular type of content, a number of user clicks on the type of content, a mouse hover over the type of content, purchase behavior regarding the content, or any other type of interaction, potential interaction, or other browsing/interaction behavior with each of the plurality of content types described herein” teaches tracking user interactions with content items in a digital medium environment (also see pg. 4 [0035]); pg. 12 [0110]: “A computer-readable memory is disclosed herein. The computer-readable memory includes computer program code recorded thereon that when executed by at least one processor causes the at least one processor to perform a method” teaches computer-implemented):
obtaining user interaction data comprising indications of a plurality of users performing a plurality of interactions with a plurality of content items (pg. 5 [0042]: “baseline recommender 302 is configured to generate a baseline content recommendation 330 using, among other things, content interaction data 324. Content interaction data 324 may comprise a repository or log of historical user-content interactions. Content interaction data 324, for example, may include an array or matrix identifying previous user interactions of a plurality of users (e.g., user 1, user 2, . . . , user n) with one or more content types (e.g., content type 1, content type 2, . . ., content type m) mentioned elsewhere herein or otherwise known” teaches receiving content interaction data associated with users (correspond to user interaction data) that indicate a plurality of users performing interactions with a plurality of content types (correspond to a plurality of content items); pg. 5 [0045]: “content interaction data 324 may indicate, for each user and content type, a history of interaction based on whether the user has clicked on the particular type of content, a number of user clicks on the type of content, a mouse hover over the type of content, purchase behavior regarding the content, or any other type of interaction, potential interaction, or other browsing/interaction behavior with each of the plurality of content types described herein” teaches examples of plurality of user interactions with content items);
organizing the user interaction data based on content items, interaction type, and interaction timestamp (pg. 3 [0033]: “The user event records may comprise, for instance, an identity of a user (e.g., a name, email address, alias, etc.) of computing device 102 and one more actions performed on the computing device. For example, the user event records may indicate that a particular user accessed a certain content type associated with an item of media content, such as a video game. In some implementations, the user event records may also identity a timestamp or duration associated with each such logged event record” teaches organizing user interaction data based on content items, interaction type (for example, “accessed”), and interaction timestamp).
Cai et al. does not appear to explicitly teach a step for generating user embeddings for the plurality of users.
However, Sandler et al. teaches a step for generating user embeddings for the plurality of users (as stated above in the Claim Interpretation section, claim limitation “a step for generating user embeddings for the plurality of users” in claim 1 has been interpreted as covering the following act(s) described in Specification [0080]: “training an interaction-to-vector neural network to generate user embeddings based on training data”; Col. 6 line 55 to Col. 7 line 3: “The vector embedding generator 220 is an engine that takes user profile features or item data as inputs and converts these inputs into a high-dimensional vector representation of the input data. The vector embedding generator 220 can be a processor, or a group of processors, that executes machine-readable instructions detailing how to generate the vector representations from input data...The vector embedding generator 220 can embed words into vectors from text using the Continuous Bag-of-Words model (CBOW), the Skip-Gram model, or other suitable word-vector embedding models. One example of these models implements a neural network architecture...Such word-vector embedding models can be trained on a data set including a corpus of text drawn from one or both of the user profile features data repository” teaches the vector embedding generator can be a neural network architecture, such as a Skip-Gram model, that generates user embedding by training the neural network based on training data).
Cai et al. and Sandler et al. are analogous art to the claimed invention because they are directed to evaluating user interaction data.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Sandler et al. to the disclosed invention of Cai et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “an artificial intelligence system that generates and uses machine learning models, and specifically to a system that balances both the relevance and the diversity of a set of customized content suggestions” wherein a neural network model is used to generate vector embedding representations utilized to represent input data and “to learn word vectors that are able to capture, in an abstract way, the meaning of a word or group of words that relate to a particular item, as well as expressive relationships between words” (Sandler et al. Col. 2 lines 62-66; Col. 7 lines 43-47; Col. 6 line 55 to Col. 7 line 3).
Regarding Claim 2,
Cai et al. in view of Sandler et al. teaches computer-implemented method of claim 1.
Cai et al. further teaches further comprising generating organized user interaction data by: grouping the user interaction data into content item groups based on each content item of the plurality of content items (pg. 7 [0058]: “Content interaction data 324 may include, for example, historical click-related information for each of the users. For instance, for each user, click patterns may be calculated for a particular time period (e.g., one year ago to seven days ago), which may indicate the most recent content that user has clicked or accessed in the time period, the most frequent content that the user has clicked or accessed in that period, etc. Click-related information may also include a ranking based on frequency per user and per content type, a ranking based on a recency per user and per content type, the likes/and/or dislikes of a user (e.g., based on explicit user signals) with respect to content types, etc” teaches organizing the content interaction data (correspond to user interaction data) wherein the content interaction data includes click-related information that ranks (groups) interaction data based on frequency per user and per content type (corresponds to grouping based content item) for all content types); 
grouping the user interaction data in each of the content item groups based on the interaction types of the user interaction data (pg. 5 [0046]: “In some instances, baseline recommender 302 may be configured to aggregate information contained within content interaction data 324 into one or more time periods prior to generating baseline content recommendations 330. For example, baseline recommender 302 may aggregate user event records to generate an aggregated set of interaction data representing a duration that a particular user played a multiplayer game (or interacted with any other content) in a predetermined time period” teaches the content interaction data (user interaction data) can be aggregated (grouped) for each content item group (for example, a game) and each interaction type (for example, played a multiplayer game)); and 
ordering the user interaction data in each of the interaction type groups within each content item group temporally based on the interaction timestamp (pg. 7 [0058]: “Content interaction data 324 may include, for example, historical click-related information for each of the users. For instance, for each user, click patterns may be calculated for a particular time period (e.g., one year ago to seven days ago), which may indicate the most recent content that user has clicked or accessed in the time period, the most frequent content that the user has clicked or accessed in that period, etc. Click-related information may also include a ranking based on frequency per user and per content type, a ranking based on a recency per user and per content type, the likes/and/or dislikes of a user (e.g., based on explicit user signals) with respect to content types, etc” teaches ranking based on recency per user and per content type to indicate the most recent content that user has clicked or accessed in the time period (corresponds to ordering the user interaction data in each interaction type pairing within each content item group) wherein ranking is based on recency (represented by interaction timestamp)). 
Regarding Claim 7,
Cai et al. teaches A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to (pg. 12 [0110]: “A computer-readable memory is disclosed herein. The computer-readable memory includes computer program code recorded thereon that when executed by at least one processor causes the at least one processor to perform a method”):
receive user interaction data comprising indications of a plurality of users performing a plurality of interactions with a plurality of content items (pg. 5 [0042]: “baseline recommender 302 is configured to generate a baseline content recommendation 330 using, among other things, content interaction data 324. Content interaction data 324 may comprise a repository or log of historical user-content interactions. Content interaction data 324, for example, may include an array or matrix identifying previous user interactions of a plurality of users (e.g., user 1, user 2, . . . , user n) with one or more content types (e.g., content type 1, content type 2, . . ., content type m) mentioned elsewhere herein or otherwise known” teaches receiving content interaction data associated with users (correspond to user interaction data) that indicate a plurality of users performing interactions with a plurality of content types (correspond to a plurality of content items); pg. 5 [0045]: “content interaction data 324 may indicate, for each user and content type, a history of interaction based on whether the user has clicked on the particular type of content, a number of user clicks on the type of content, a mouse hover over the type of content, purchase behavior regarding the content, or any other type of interaction, potential interaction, or other browsing/interaction behavior with each of the plurality of content types described herein” teaches examples of plurality of user interactions with content items);
determine, for each of the plurality of interactions, an interaction type, and an interaction timestamp (pg. 3 [0033]: “The user event records may comprise, for instance, an identity of a user (e.g., a name, email address, alias, etc.) of computing device 102 and one more actions performed on the computing device. For example, the user event records may indicate that a particular user accessed a certain content type associated with an item of media content, such as a video game. In some implementations, the user event records may also identity a timestamp or duration associated with each such logged event record” teaches determining, for each of the plurality of interactions, the type of interaction (for example, a user accessed a certain content type associated with an item of media content) and the timestamp associated with the interaction event);
generate organized user interaction data that organizes the user interaction data into a hierarchy structure by: grouping the user interaction data into content item groups based on content item (pg. 7 [0058]: “Content interaction data 324 may include, for example, historical click-related information for each of the users. For instance, for each user, click patterns may be calculated for a particular time period (e.g., one year ago to seven days ago), which may indicate the most recent content that user has clicked or accessed in the time period, the most frequent content that the user has clicked or accessed in that period, etc. Click-related information may also include a ranking based on frequency per user and per content type, a ranking based on a recency per user and per content type, the likes/and/or dislikes of a user (e.g., based on explicit user signals) with respect to content types, etc” teaches organizing the content interaction data (correspond to user interaction data) into a ranked structure (corresponds to a hierarchy structure) wherein the content interaction data includes 
grouping the user interaction data in each content item group by the interaction types (pg. 5 [0046]: “In some instances, baseline recommender 302 may be configured to aggregate information contained within content interaction data 324 into one or more time periods prior to generating baseline content recommendations 330. For example, baseline recommender 302 may aggregate user event records to generate an aggregated set of interaction data representing a duration that a particular user played a multiplayer game (or interacted with any other content) in a predetermined time period” teaches the content interaction data (user interaction data) can be aggregated (grouped) for each content item group (for example, a game) and each interaction type (for example, played a multiplayer game)); and 
sorting the user interaction data in each interaction type group within each content item group by the interaction timestamp (pg. 5 [0046]: “In some instances, baseline recommender 302 may be configured to aggregate information contained within content interaction data 324 into one or more time periods prior to generating baseline content recommendations 330. For example, baseline recommender 302 may aggregate user event records to generate an aggregated set of interaction data representing a duration that a particular user played a multiplayer game (or interacted with any other content) in a predetermined time period...aggregate content interaction data 324 over a single time period (e.g., the past year or the like). In some other examples, baseline recommender 302 may aggregate the number of hours a user played multiplayer games in the past 7 days, 30 days, 90 days, etc...information may be aggregated over a first week using no offset (e.g., days 1 to 7), a second week using a 7-day offset (e.g., days 8 to 14)” teaches the content interaction data (user interaction data) can be aggregated (sorted) based on interaction timestamp wherein data in each interaction type 
Cai et al. does not appear to explicitly teach generate user embeddings for each of the plurality of users from the organized user interaction data utilizing an interaction-to-vector neural network that converts the organized user interaction data comprising heterogeneous user interaction data to homogenous embedding representations.
However, Sandler et al. teaches generate user embeddings for each of the plurality of users from the organized user interaction data utilizing an interaction-to-vector neural network that converts the organized user interaction data comprising heterogeneous user interaction data to homogenous embedding representations (Col. 6 line 55 to Col. 7 line 3: “The vector embedding generator 220 is an engine that takes user profile features or item data as inputs and converts these inputs into a high-dimensional vector representation of the input data. The vector embedding generator 220 can be a processor, or a group of processors, that executes machine-readable instructions detailing how to generate the vector representations from input data...The vector embedding generator 220 can embed words into vectors from text using the Continuous Bag-of-Words model (CBOW), the Skip-Gram model, or other suitable word-vector embedding models. One example of these models implements a neural network architecture” teaches the vector embedding generator can be a neural network architecture, such as a Skip-Gram model, that generates user embedding by converting user profile features data (corresponds to heterogeneous user interaction data) to vector embedding representation (corresponds to homogenous embedding representations); Col. 6 lines 35-43: “User profile features data repository 205 includes data storage device(s) storing historical behavioral data in association with specific user accounts. In the context of the electronic catalog, historical behavioral data can include item purchase histories, item rental histories, item detail page viewing histories, search query histories, browse node selection histories, item review histories, histories of items added to the cart (but not purchased) and/or added to lists such as wish lists, subscription and registry histories” teaches that user profile features data includes organized user interaction data for a plurality of users).
Cai et al. and Sandler et al. are analogous art to the claimed invention because they are directed to evaluating user interaction data.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Sandler et al. to the disclosed invention of Cai et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “an artificial intelligence system that generates and uses machine learning models, and specifically to a system that balances both the relevance and the diversity of a set of customized content suggestions” wherein a neural network model is used to generate vector embedding representations utilized to represent input data and “to learn word vectors that are able to capture, in an abstract way, the meaning of a word or group of words that relate to a particular item, as well as expressive relationships between words” (Sandler et al. Col. 2 lines 62-66; Col. 7 lines 43-47; Col. 6 line 55 to Col. 7 line 3).
Regarding Claim 13,
Cai et al. in view of Sandler et al. teaches the non-transitory computer-readable medium of claim 7.
Cai et al. further teaches wherein the instructions cause the computer system to generate the organized user interaction data into the hierarchy structure by ordering the user interaction data in each interaction type pairing within each content item group temporally based on the interaction timestamp (pg. 7 [0058]: “Content interaction data 324 may include, for example, historical click-related information for each of the users. For instance, for each user, click patterns may be calculated for a particular time period (e.g., one year ago to seven days ago), which may indicate the most recent content that user has clicked or accessed in the time period, the most frequent content that the user has clicked or accessed in that period, etc. Click-related information may also include a ranking based on frequency per user and per content type, a ranking based on a recency per user and per content type, the likes/and/or dislikes of a user (e.g., based on explicit user signals) with respect to content types, etc” teaches ranking based on recency per user and per content type to indicate the most recent content that user has clicked or accessed in the time period (corresponds to ordering the user interaction data in each interaction type pairing within each content item group) wherein ranking is based on recency (represented by interaction timestamp); also see pg. 12 [0110]). 

Claims 3, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 2020/0005196 A1) in view of Sandler et al. (US 11,004,135 B1) and further in view of Dasdan et al. (US 10,134,058 B2).
Regarding Claim 3,
Cai et al. in view of Sandler et al. teaches the computer-implemented method of claim 2.
Cai et al. further teaches further comprising: identifying user identifiers associated with the plurality of users from the organized user interaction data (pg. 5 [0043]-[0044]: “User database 322 may identify the set of users for which baseline content recommendations are to be generated. User database 322 may comprise a subscriber list or users of a particular game(s) or gaming console(s). In some implementations, user database 322 may similarly identify users via a user ID (e.g., a numerical id, an alias, a user name, an email address, a gamer tag, etc.). Content interaction data 324 may identify such interactions in any manner, including by a binary identifier that indicates whether each user has interacted with each of the content types (e.g., a flag, a true/false indicator, etc.)” teaches identifying which user is associated with a type of interaction and content wherein each user is identified with user ID information (user identifiers); also see pg. 12 [0110]).
Cai et al. in view of Sandler et al. does not appear to explicitly teach extracting the user identifiers from the organized user interaction data while maintaining ordering of the user identifiers.
However, Dasdan et al. teaches extracting the user identifiers from the organized user interaction data while maintaining ordering of the user identifiers (Fig. 5 teaches identifying user attributes and user IDs (correspond to user identifiers) associated with users from organized user data, and identifying (extracting) user-identifying attributes and information while maintaining ordering of the user IDs).
Cai et al., Sandler et al., and Dasdan et al. are analogous art to the claimed invention because they are directed to evaluating user interaction data.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Dasdan et al. to the disclosed invention of Cai et al. in view of Sandler et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “[find] unique on-line users for advertisement or content targeting” (Dasdan et al. Col. 1 lines 45-46). 
Regarding Claim 4,
Cai et al. in view of Sandler et al. teaches the computer-implemented method of claim 2.
Cai et al. in view of Sandler et al. does not appear to explicitly teach further comprising generating each of the interaction type groups based on an interaction strength factor determined for each content item of the plurality of content items.
However, Dasdan et al. teaches further comprising generating each of the interaction type groups based on an interaction strength factor determined for each content item of the plurality of content items (Fig. 5 and Fig. 7A teach organizing interaction type groups based on interaction strength factor such as click count and conversion count).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Dasdan et al. to the disclosed invention of Cai et al. in view of Sandler et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “[find] unique on-line users for advertisement or content targeting” (Dasdan et al. Col. 1 lines 45-46). 
Regarding Claim 14,
Cai et al. in view of Sandler et al. teaches the non-transitory computer-readable medium of claim 13.
Cai et al. further teaches wherein the instructions further cause the computer system to generate the organized user interaction data into the hierarchy structure by: identifying user identifiers associated with the plurality of users from the organized user interaction data (pg. 7 [0058] teaches organizing interaction data into the hierarchy structure; pg. 5 [0043]-[0044]: “User database 322 may identify the set of users for which baseline content recommendations are to be generated. User database 322 may comprise a subscriber list or users of a particular game(s) or gaming console(s). In some implementations, user database 322 may similarly identify users via a user ID (e.g., a numerical id, an alias, a user name, an email address, a gamer tag, etc.). Content interaction data 324 may identify such interactions in any manner, including by a binary identifier that indicates whether each user has interacted with each of the content types (e.g., a flag, a true/false indicator, etc.)” teaches identifying which user is associated with a type of interaction and content wherein each user is identified with user ID information (user identifiers); also see pg. 12 [0110]).
Cai et al. in view of Sandler et al. does not appear to explicitly teach extracting the user identifiers from the organized user interaction data while maintaining ordering of the user identifiers.
 Dasdan et al. teaches extracting the user identifiers from the organized user interaction data while maintaining ordering of the user identifiers (Fig. 5 teaches identifying user attributes and user IDs (correspond to user identifiers) associated with users from organized user data, and identifying (extracting) user-identifying attributes and information while maintaining ordering of the user IDs).
Cai et al., Sandler et al., and Dasdan et al. are analogous art to the claimed invention because they are directed to evaluating user interaction data.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Dasdan et al. to the disclosed invention of Cai et al. in view of Sandler et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “[find] unique on-line users for advertisement or content targeting” (Dasdan et al. Col. 1 lines 45-46). 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 2020/0005196 A1) in view of Sandler et al. (US 11,004,135 B1) and further in view of Dai et al. (“Deep Coevolutionary Network: Embedding User and Item Features for Recommendation”).
Regarding Claim 5,
Cai et al. in view of Sandler et al. teaches the computer-implemented method of claim 1.
Cai et al. in view of Sandler et al. does not appear to explicitly teach wherein a first user of the plurality of users has a different number of interactions with the plurality of content items than a second user of the plurality of users.
However, Dai et al. teaches wherein a first user of the plurality of users has a different number of interactions with the plurality of content items than a second user of the plurality of users (Figure 1(a) teaches users have different numbers of interactions with content items).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Dai et al. to the disclosed invention of Cai et al. in view of Sandler et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “generate an effective representation/embedding of the underlying user and item latent feature” (Dai et al. pg. 1 last full paragraph).
Regarding Claim 6,
Cai et al. in view of Sandler et al. teaches the computer-implemented method of claim 1.
Cai et al. in view of Sandler et al. does not appear to explicitly teach wherein the user embeddings for the plurality of users are stored as a trained weighted matrix.
However, Dai et al. teaches wherein the user embeddings for the plurality of users are stored as a trained weighted matrix (pg. 3 Section 3.1:
    PNG
    media_image1.png
    731
    497
    media_image1.png
    Greyscale
teaches the embeddings are stored as weighted matrices).
Cai et al., Sandler et al., and Dai et al. are analogous art to the claimed invention because they are directed to evaluating user interaction data.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Dai et al. to the disclosed invention of Cai et al. in view of Sandler et al.
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 2020/0005196 A1) in view of Sandler et al. (US 11,004,135 B1) in view of Dasdan et al. (US 10,134,058 B2) and further in view of Kulkarni (US 2020/0073953 A1).
Regarding Claim 15,
Cai et al. in view of Sandler et al. in view of Dasdan et al. teaches the non-transitory computer-readable medium of claim 14.
Cai et al. further teaches wherein the instructions cause the computer system (see pg. 12 [0110]).
Cai et al. in view of Sandler et al. in view of Dasdan et al. does not appear to explicitly teach generate the user embeddings for each of the plurality of users by training the interaction-to-vector neural network in a semi-supervised manner utilizing the extracted user identifiers to calculate estimated error loss between training iterations.
However, Kulkarni teaches generate the user embeddings for each of the plurality of users by training the interaction-to-vector neural network in a semi-supervised manner utilizing the extracted user identifiers to calculate estimated error loss between training iterations (pg. 8 [0104] and [0106] teach training the interaction-to-vector neural network in to generate user embeddings in which estimated error loss between training iterations is calculated; pg. 8-9 [0110], [0112], and [0113] teach training neural network in a semi-supervised manner).
Cai et al., Sandler et al., Dasdan et al., and Kulkarni are analogous art to the claimed invention because they are directed to evaluating user interaction data.

One of ordinary skill in the arts would have been motivated to make this modification in order to “minimize or reduce a loss function associated with the neural network...used to extract user feature vectors” (Kulkarni pg. 8 [0106]).

Response to Arguments
Applicant’s arguments filed on 12/20/2021 with respect to the 35 U.S.C. 103 rejection to claims 1-7 and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments filed on 12/20/2021 with respect to the 35 U.S.C. 112(f) Claim Interpretation have been fully considered and are persuasive. Therefore, claims 1-6 have been interpreted as invoking 35 U.S.C. 112(f) Claim Interpretation.

Applicant's arguments filed on 12/20/2021 with respect to the 35 U.S.C. 101 rejection to claims 7-9 and 11-14 have been fully considered but they are not persuasive. 
Regarding Claim 7, Applicant asserts that “the PTAB found that the claims in Ex parte Linden, which included "obtaining predicted character probabilities from a trained neural network" did not recite either of these asserted abstract idea groupings. Id. at p.10...the limitation of "generat[ing] user embeddings for each of the plurality of users from the organized user interaction data utilizing an interaction-to-vector neural network that converts the organized user interaction data comprising heterogeneous user interaction data to homogenous embedding representations" as recited by currently amended independent claim 7 cannot be practically performed in the mind and is not directed toward a mental process for at least the same reasons supported in Ex parte Linden” (Remarks, pg. 12-13).
Examiner’s Response:
The Examiner respectfully disagrees. First, the current Office Action asserts that “generate user embeddings for each of the plurality of users from the organized user interaction data” amounts to a mental process in Step 2A Prong One and “utilizing an interaction-to-vector neural network that converts the organized user interaction data comprising heterogeneous user interaction data to homogenous embedding representations” amounts to an additional element that is analyzed in Step 2A Prong Two and Step 2B. Second, the recitation of “generate user embeddings for each of the plurality of users from the organized user interaction data” amounts to evaluation and judgment with assistance of pen and paper because a human mind, with assistance of pen and paper, is able to generate user embeddings (in the form of vectors/matrices) by analyzing and evaluating the organized user interaction data wherein the organization process amounts to further steps of evaluation and/or judgment. Therefore, “generate user embeddings for each of the plurality of users from the organized user interaction data” is properly analyzed as amounting to a mental process. Further, the support relied upon by Applicant is not analogous to the claimed invention of claim 7 because claim 7 does not require “generating” or “obtaining” data from “a trained neural network.” 

Regarding Claim 9, Applicant asserts that “currently amended independent claim 9 recites "generat[ing] user embedding for each of the plurality of users by generating an interaction-to-vector neural network utilizing the extracted user identifiers as a ground truth and identifying a generated hidden layer weighted matrix from within the generated interaction-to-vector neural network that comprises the user embeddings."” (Remarks, pg. 13).
Examiner’s Response:
It is noted that the limitation asserted by Applicant is in independent claim 16, not dependent claim 9. As stated above, the 35 U.S.C. 101 rejection to independent claim 16 has been withdrawn. Applicant has not asserted additional arguments regarding dependent claim 9.

Regarding Claims 7 and 8, Applicant asserts that “Accordingly, even if the independent claims were directed toward the mental process grouping, the claims integrate this abstract idea into a practical application through additional elements that improve a computing device as well as the technical field of computer-based digital content dissemination. For example, the claimed invention facilitates the practical application of improved accuracy and efficiency as described in paragraphs [0073], and [0129]-[0132] of the filed Specification. Indeed, paragraphs [0129]-[0132] of Applicant's Specification provide empirical evidence of the claimed invention reducing testing error by about 8%, improving accuracy by about 0.70, and outperforming state-of-the-art prediction systems by at least 5%. This practical application is achieved through various additional elements recited in independent claims, including the additional elements of an interaction-to-vector neural network that converts the organized user interaction data comprising heterogeneous user interaction data to homogenous embedding representations. Further, dependent claim 8 recites the additional elements of various neural network layers within the interaction-to-vector neural network. These additional elements go beyond generally linking the use of the judicial exception to a particular technological environment” (Remarks, pg. 14-15).


Examiner’s Response:
The Examiner respectfully disagrees. MPEP 2106.05(a) provides the following, “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception.” The “improvement” in accuracy discussed in the arguments is directed to “the accuracy of predicting the probability that a user would select a content item sent via an email at a particular time based on utilizing the user embeddings learned from one or more of the embodiments disclosed herein” (Specification [0129]). However, claims 7 and 8 do not recite any claim element directed to “predicting the probability that a user would select a content item sent via an email at a particular time based on utilizing the user embeddings” (for example, the only probability discussed is in claim 8’s limitation of “classifies a probability that a target user of the plurality of users corresponds to an input user of the plurality of users”, which is different from what is discussed in Specification [0129]). The alleged improvement discussed in the Specification is not reflected in claims 7 and 8, therefore claims 7 and 8 are not directed to providing an improvement in technology. See MPEP 2106.05(a) (“After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology...That is, the claim must include the components or steps of the invention that provide the improvement described in the specification”).
Moreover, claim 7 recites the additional element of “utilizing an interaction-to-vector neural network that converts the organized user interaction data comprising heterogeneous user interaction data to homogenous embedding representations”, which amounts to mere instructions to “utilize,” or use, an interaction-to-vector neural network that can convert data to embedding .

Allowable Subject Matter
Claims 10 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/YING YU CHEN/               Examiner, Art Unit 2125